             CASE 0:20-cv-02030-NEB-TNL Doc. 5 Filed 09/23/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 James Carson and Eric Lucero,                                  Court File No. 20-cv-02030

                      Plaintiffs,

       vs.                                                  NOTICE OF APPEARANCE

 Steve Simon, Secretary of State of
 the State of Minnesota, in his
 official capacity,

                      Defendant.


      PLEASE TAKE NOTICE that the undersigned attorney enters his appearance as

counsel for Defendant. All pleadings, orders, notices, and other documents should be directed

to the undersigned.


Dated: September 23, 2020                  Respectfully submitted,

                                           KEITH ELLISON
                                           Attorney General
                                           State of Minnesota


                                           s/ Jason Marisam
                                           JASON MARISAM
                                           Assistant Attorney General
                                           Atty. Reg. No. 0398187

                                           445 Minnesota Street, Suite 1400
                                           St. Paul, Minnesota 55101-2131
                                           (651) 757-1275 (Voice)
                                           (651) 282-5832 (Fax)
                                           jason.marisam@ag.state.mn.us

                                           ATTORNEY FOR DEFENDANT STEVE SIMON,
                                           IN HIS OFFICIAL CAPACITY AS MINNESOTA
                                           SECRETARY OF STATE
